DETAILED ACTION
Applicant’s response, filed 03 Dec. 2020 and 02 Dec. 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 Dec. 2020 has been entered.
 

Status of Claims
Claims 2 and 6-8 are cancelled.
Claims 1, 3-5, and 9-18 are pending.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1, 3-5, and 15-18 are rejected.
Claims 1, 5, and 18 are objected to.

Claim Objections
The objection of claims 1 and 15-18 in the Office action mailed 17 June 2020 has been withdrawn in view of claim amendments received 02 Dec. 2020 and 03 Dec. 2020.
The objection of claim 8 in the Office action mailed 17 June 2020 has been withdrawn in view of the cancellation of this claim received 02 Dec. 2020.
Applicant’s arguments regarding the claim objections at pg. 14, para. 1 of the remarks received 02 Dec. 2020 and pg. 9, para. 1-2 of the remarks received 02 Dec. 2020 and 03 Dec. 2020. have been fully considered, but they do not pertain to the newly recited objections set forth below.
Claims 1, 5, and 18 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment and/or newly recited.
Claim 1 recites “…which indicators in the form of quantified technical features….” in lines 4-5 and “which method comprises…” in line 9, which is a grammatical error and should recite “….wherein indicators in the form of…”. and “wherein the method comprises…”.
Claim 1 recites “… a series of said indicators…,comprising indicators relative to…” at lines 10-11. Because claim 1 already recites “a series of indicators” in lines 2-3, to clarify the antecedent basis of the term and clearly further limit said indicators, claim 1 should be amended to recite “the series of said indicators…, wherein said indicators comprise indicators relative to…”.
Claim 1 recites “… indications relative to functions of the reptilien brain and indicators relative to the physical aptitudes…” in lines 12-13, which includes a typolographical error (i.e. indications instead of indicators) and is missing a comma after the penultimate member of the list and misspells “reptilian”, and should recite “..indicators relative to functions of the reptilian brain, and indicators relative….”.
Claim 1 recites “performing a database analysis operation of the stored contents of the database to establish the following relationships of the stored contents of the 
Claim 1 recites “… for each of said indicators of a patient a score… is established…” in lines 18-19, which is a grammatical error and is missing a comma following “patient”. Furthermore, to clarify that “a patient” has antecedent basis to “ the patient” previously recited in the claim, the claim should be amended to recite “… for each of said indicators of the patient, a score… is established…”.
Claim 1 recites “performing a database analysis operation of the stored contents of the database to establish the following relationships of the stored contents of the database, so as to… -a score, comprised between 1 and 10, is established…, -four groups… are established…, and A patient value is assigned…” in lines 15-29, which is a grammatical error, and is also missing “-“ for several of the steps. The claim should be amended to read “performing a database analysis operation…., so as to: -establish a score…, -establish four groups…, and -assign a patient value…” or, alternatively, “performing a database analysis operation…comprising: establishing as score…., establishing four groups…, and assigning a patient value…”.
Claim 1 recites “…which method comprises the following steps:… a database is established…, and afterwards –performing a database analysis operation… so as to –for each of said indicators of a patient a score… is established…, four groups… are established…, and a patient value is assigned…, then a general health score S… is established…”, which uses both passive and active phrases to describe the steps of the claim, and does not properly list each step of the method (e.g. an extra “and” is present after the first step of the claim and an “and” is missing after the penultimate step of the claim). Furthermore, only some steps of the claim include an “-“. The claim should be amended to use consistent language, correct the list of steps, and consistently use “-“ to recite “….comprises the following steps: establishing a database…., afterwards –so as to: [amended as discussed above],  and then -establishing a general health score S…”.
Claim 1 recites “A patient value..” in line 29, which is a grammatical error and should recite “a patient value…”.
Claim 1 recites “…. S = …. wherein:…”, in lines 41-42, which is a grammatical error and should recite a comma following the equation for S, to recite “… S = …., wherein:…”.
Claim 1 recites “…wherein: Value Group 1 represents…; Value Group 2 represents….; Value Group 3 represents…. and Value Group 4…” in lines 44-53, which is missing a semicolon after the penultimate member of the list, and should recite “; Value Group 3 represents…; and Value Group 4…
Claim 1 recites “… with a weighting x 1;… with a weighting x 2;…. with a weighting x 2;…. with a weighting x 3” in lines 46, 49, 52, and 55. To clarify that the weights are 1, 2, 2, and 3, rather than a weighting multiplied by 1, 2, 2, and 3, respectively, as indicated by the equation for S in lines 45-46, the claim should be amended to recite “…with a weighting of 1;… with a weighting of 2;… with a weighting of 2;… with a weighting of 3”.
Claim 1 recites “Value Group 4 represents the sum of the measured and stored the patient scores…” in the last limitation of the claim, which is a grammatical error and should read “… the measured and stored patient scores”.
Claim 5 recites “… an homocysteine value”, which is a grammatical error and should read “… a homocysteine value”.
Claim 18 recites “Score speed test and value of the root mean square successive differences of the heart rate”. To increase clarity, the claim should be amended to recite “Score speed test at a value of the root mean square successive differences of the heart rate” to be consistent with previously presented claim 6 (see claims received 12 May 2020).
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “digestive brain”. In the arguments received 12 May 2020, the applicant remarks the digestive brain covers all brain activities pertaining to the digestive tract. Therefore, the digestive brain is interpreted to be brain activities relating to the digestive tract.
Claim 4 recites “scores relating to….a digestive analysis”. The term “digestive analysis” is interpreted to mean any analysis relating to the digestive system (e.g. analysis of stool samples, stomach enzymes, etc.).
Claim 18 recites “Score speed test and value of the root mean square successive differences of the heart rate”.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 3-5, and 15-18 in the Office action mailed 17 June 2020 has been withdrawn in view of claim amendments received 02 Dec. 2020.
The rejection of claims 6 and 8 in the Office action mailed 17 June 2020 has been withdrawn in view of the cancellation of these claims received 02 Dec. 2020.
Applicant’s remarks filed 03 Dec. 2020 have been fully considered but they do not present any arguments regarding the rejection of the claims under 35 U.S.C. 112(b)
Applicant’s arguments, received 02 Dec. 2020, regarding 35 U.S.C. 112(b) at pg. 14, para. 3 have been fully considered, but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b) set forth below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-5, and 15-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor 
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…Value Group 1 represents the sum of the measured and stored patient scores of the indicators for Group 1 relating to the aspect of oxidative stress....; Value Group 2 represents the sum of the measured and stored patient scores of the indicators for Group 2….” in lines 48-53, and similarly for Value Group 3 and Value Group 4  in lines 54-59. However, in lines 34-38, claim 1 recites “ the patient value of each group being determined by the relation: 10*(the sum of the patient scores from 0 to 10 of each of a number N of indicators that are taken into consideration for the calculation of the patient value of each group)/N”, which involves taking the sum of the patient scores, multiplying them by 10 and dividing them by N. Therefore, it’s unclear if Value Group 1, 2, 3, and 4 are intended to represent the patient value for each group 1-4 determined according to the equation recited in lines 36-38 of the claim, or if Value Group 1, 2, 3, and 4 are merely the sum of the patient scores for the indicators in each respective group. As, such the metes and bounds of the claim are unclear. For purpose of examination, Value Groups 1-4 are interpreted to refer to the patient value calculated according to the equation in lines 36-38 of the claim, involving taking the sum of the patient scores of the N indicators of a respective group, multiplying the sum by 10, and then dividing by N.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “performing a database analysis operation of the stored contents of the database to establish the following relationships of the stored contents of the database, so as to… a score, comprised between 1 and 10, is established…, four groups constituted by said indicators stored in the database are established…, and a patient value is assigned…, then a general health score S specific to the patient… is established…” in lines 17-42. It’s unclear which scores, groups, and/or values “the following relationships” are intended to refer to. For example, it’s unclear if performing the database analysis operation of the stored contents to establish the following relationships of the stored so as to: establish a score, comprised between 1 and 10, for each of said indicators of a patient…; establish four groups….; and assign a patient value to each group….”. If Applicant intends for “the following relationships” to refer to all four of the above steps, the claim can be similarly amended, but include a list of the four steps, separate by semi-colons. Therefore, the claim clearly sets forth the relationships established by the database analysis operation.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “each individual indicator being assigned a numerical value, comprised between 0 and 10, and afterwards…. for each of said indicators of a patient a score, comprised between 1 and 10, is established depending on a measured and stored value of the indicators..” in lines 14-20. It’s unclear if the initial stored value of the indicator, which is between 0 and 10, is intended to be the same or a different value than the established score for each indicator, which is also between 0 and 10 and based on the stored value. Furthermore it’s unclear if “a measured and stored value” is intended to refer to the stored
Claim 5, and claims dependent therefrom,  are indefinite for recitation of “…the perception time”. It is unclear what scores would be included within the metes and bounds of scores relating to “the perception time”. For example, it’s unclear if the score relating to perception time is intended to represent reaction time, or if “perception time” is intended to mean a perception of time. As such, the metes and bounds of the claim are unclear.  It is noted that claim 17, which depends from claim 5 recites “the perception of time”, however Applicant’s specification at pg. 3, line 15 and pg. 5, line 11 and only recites “perception time”. Clarification is requested. For purpose of examination, “perception time” will be interpreted to mean “perception of time”, as suggested by dependent claim 17.
Claim 5, and claims dependent therefrom, are indefinite for recitation of “… a score relating to cardiac variability parameters at night in particular…”. In lines 4-5. The phrase “in particular” renders the claim indefinite because it is unclear whether the limitation preceding the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For example if the score relating to cardiac variability parameters is required to be at night, or if the limitation “at night in particular” is a preference for the score relating to the cardiac variability parameters but is not required within the metes and bounds of the claims. Therefore, the metes and bounds of the claim are unclear.
Claim 18 is indefinite for recitation of “The method according to claim 6….”. There is insufficient antecedent basis for this limitation in the claim because claim 6 is cancelled. For purpose of examination, claim 18 will be interpreted to depend from independent claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 1 being representative) is directed to a method for quantifying a patient’s general state of health. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
at an initial calibration step, a database is established by storing in the database a series of said indicators in the form of quantified technical features relating to different aspects of the state of health of the patient, comprising indicators relative to oxidative stress, indicators relative to functions of the digestive brain, indications relative to functions of the reptilian brain and indicators relative to the physical aptitudes of the patient coupled 
performing a database analysis operation of the stored contents of the database to establish the following relationships of the stored contents of the database, so as to
for each of said indicators of a patient a score, comprised between 1 and 10, is established depending on a measured and stored value of the indicators of the state of health of the patient with respect to stored reference values; 
  four groups constituted by said indicators stored in the database are established, each of said groups representing information corresponding respectively: to oxidative stress, hereinafter Group 1; to functions of the digestive brain, hereinafter Group 2; to functions of the reptilian brain, hereinafter Group 3; and to physical abilities of the patient coupled to information on his or her general state of health, hereinafter Group 4;
and a patient value is assigned to each group comprised between 0 and 100 according to the stored scores of the indicators of the patient, the patient value of each group being determined by the relation: 10*(the sum of the patient scores from 0 to 10 of each of a number N of indicators that are taken into consideration for the calculation of the patient value of each group)/N; and 
a general health score S specific to the patient and which is representative of the patient's general state of health, is established on a scale comprised between 0 and 100 by weighting the respective Group values representing the aspects of functions of oxidative stress, the digestive brain, the reptilien brain and physical abilities of the patient, according to the formula: S = Σ (Value Group 1 + (2*Value Group 2) + (2*Value Group 3) + (3* Value Group 4))/(2*Number of groups), wherein: Value Group 1 represents the sum of the measured and stored patient scores of the indicators for Group 1 relating to the aspect of oxidative stress, applied with a weighting x 1; Value Group 2 represents the sum of the measured and stored patient scores of the indicators for Group 2 relating to the 
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. First, establishing a database by storing indicators relative to various metrics with a value of 0-10 in the database, amounts to mere analysis of data involving the organization of numerical values into a database; because the claims do not require the use of a computer for storing the database in memory, the broadest reasonable interpretation of the limitation involves writing the indicator values of 0-10 in a data table to establish the database, which can be practically performed in the mind aided with pen and paper. Furthermore, performing database analysis operations of establishing a score for each indicator based on values of indicators of the patient with respect to reference values involves comparing indicator scores of the patient with reference values to determine a score, which can be practically performed in the mind. The step of establishing four groups of the indicators based on what type of information they represent involves the analysis of the different indicators to determine the type of information represented by the indicator, and subsequently organizing the data into groups accordingly, which amounts to a mere analysis of data that can be practically performed in the mind. Assigning a patient value according to the recited equation of 10*(the sum of the patient scores…)/N involves adding, multiplying, and dividing numerical values, which can be practically performed in the mind or with pen and paper. Last, establishing a health score between 0 and 100 using the equation S = Σ (Value Group 1 + (2*Value Group 2) + (2*Value Group 3) + (3* Value Group 4))/(2*Number of groups) also involves performing addition, multiplication, and division to establish the score, which 
Furthermore, the steps of assigning a patient value according to the recited equation of 10*(the sum of the patient scores…)/N and establishing a health score between 0 and 100 using the equation S = Σ (Value Group 1 + (2*Value Group 2) + (2*Value Group 3) + (3* Value Group 4))/(2*Number of groups) also recite a mathematical formula (e.g. the formulas for the patient value and S) and mathematical calculations (e.g. performing addition, division, and multiplication). Therefore, these limitations also recite a mathematical concept. See MPEP 2106.04(a)(2)  I.
Dependent claims 3-5, and 15-18 further recite an abstract idea. Dependent claim 3 further recites the mental process and mathematical concept of determining the value of Group I using scores relative to a digestive analysis, an oxidized LDL (Low Density Lipoprotein) value, a HOMA (homeostasis model assessment) index, a Selenium value, a Ferritin value, and a Zinc value. Dependent claim 4 further recites the mental process and mathematical concept of determining the value of Group 2 using scores relating to a digestive analysis, a CRP (C-reactive protein) value, a HOMA index, and a value of the ratio Omega 6/Omega 3. Dependent claim 5 recites the mental process and mathematical concept of determining the value of Group 3 using scores relating to a health questionnaire, a value relating to the measurement of the perception time, an homocysteine value, a value of the Omega 3 index, a score relating to cardiac variability parameters at night in particular, a value of the root mean square of the successive differences of the heart rate, a value of the LF / HF (low frequency / high frequency) ratio reflecting the sympathico-vagal overall balance, a value of the recovery index during sleep, and a value relating to measurements performed on the total activity of the autonomous nervous system.   Dependent claim 15 further recites the mental process and mathematical concept of determining the value of Group 1 by the relationship Value of group 1= 10*( Σ (3*(Score digestive analysis) + 3*(Score oxidized LDL) + 1*(Score HOMA index) + 2*(Score Selenium) + 1*(Score Ferritin) + 2*(Score Zinc))/12. Dependent claim 16 further recites the mental process and mathematical concept of [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 1, 3-5, and 15-18 do not recite any elements in addition to the recited judicial exception. Thus, claims 1, 3-5, and 15-18 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception because claims 1, 3-5, and 15-18 do not recite any elements in addition to the recited judicial exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant’s remarks filed 03 Dec. 2020 have been fully considered but they do not present any arguments regarding the rejection of the claims under 35 U.S.C. 101.
Applicant's arguments filed 02 Dec. 2020 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the initial calibration step has been amended to specify that the indicators relating to the state of health of the patient are quantified technical features related to different aspects of the state of health of the patient and that each indicator is a value between 0 and 10; thus the database content is clearly technical and non-abstract because it is defined in terms of the technical features defined in the database, and that because the database is defined in terms of its stored contents clearly implies to a skilled reader that the database is a computer-type database where data is stored and accessed electronically, ruling out any unreasonable broad interpretation that the database could be a simple sheet of paper on which information could be written (Applicant’s remarks at pg. 15, para. 6 to pg. 16, para. 2; pg. 27, para. 1).
This argument is not persuasive. Products that do not have a physical or tangible form, such as information (often referred to as “data per se”) are abstract. See MPEP 2106 I. The claims clearly set forth that the indicators stored in the database are a numerical value between 0 and 10 relating to aspects of health (i.e. in the form of quantified technical features). Merely reciting that such numbers are stored in a database, does not make these numbers (i.e. the indicators/ content of the database) any less abstract. While a computer, memory, and any specific computer data structures stored on a computer would be considered additional elements, and thus not abstract, the content of data within the data structures is still abstract in nature (e.g. it has no tangible form). However, in this case, independent claim 1 does not require any computer components (e.g. processor, memory) for storing the recited database in a computer environment and instead recites “storing in the database a series of said indicators…”, which only requires storing values within a database. Applicant’s specification does not provide support for any computer components for storing a database in a computer-environment, and furthermore, does not provide support for storing any values in a database within a computer environment. Accordingly, the broadest reasonable interpretation of “a database is established by storing the database a series of said indicators…” includes embodiments in which a database is established by recording indicator values via pen and paper, given Applicant’s specification does not provide support for any computer components for carrying out the claimed method.

Applicant remarks that calibrating the technical features to values from 0 to 10 is a non-trivial technical aspect because it provides a basis that enables comparison of the different stored technical indicators (Applicant’s remarks at pg. 16, para. 3).
This argument is not persuasive. When determining if a claim is directed to a judicial exception without significantly more, whether an element of a claim is non-trivial or trivial is not considered. Instead, under Step 2A, prong 2, when determining if a claim that recites a judicial exception integrates that judicial exception into a practical application, whether the claims recite additional element(s) demonstrating that the claim as a whole integrates the recited judicial exception into a practical application is considered. See MPEP 2106.04(d). Under Step 2B of the analysis, whether the claim recites any additional elements or combination of additional elements that are not well-understood, routine, and conventional is considered. See MPEP 2106.05.  In this case, the indicator values of 0-10 aredata, which is abstract; furthermore, the step of establishing a database by storing these indicators within the database also recites a mental process, as discussed above. Because the claim does not recite any additional elements, the claim does not integrate the recited judicial exception into a practical application, including an improvement to any technical field, or amount to significantly more. Furthermore, even if the claims did require that the indicator values were stored in a computer database, the courts have found that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Applicant remarks that the claim defines establishing the several relationships of the contents of the database, which is not a mere statistical analysis of a database, but a technical organization of the database contents to achieve given technical outcomes, and further explains that establishing a patient score for each indicator is technical because it is a measured value of the technical indicators, that the next outcome of database organization is the establishment of four groups, and then further explains how the various values for each group and general health score are determined   (Applicant’s remarks at pg. 16, para. 4 to pg. 18, para. 4).
This argument is not persuasive. The steps of establishing the various relationships of a score of each indicator, groups of indicators, a patient value, and a general health score involves an analysis of data and/or a mathematical analysis of data. First, although claim 1 recites “a score… 

Applicant remarks that the relationship defining the general health score is a non-abstract technical relationship setting out the weighting of the different aspects of a patient’s health score that contributes to the score representative of the patient’s general health, and that this relationship is a technical relationship of technical features, not a mere abstract mathematical formula (Applicant’s remarks at pg. 18, para. 5).
This argument is not persuasive. A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. For example, pressure (p) can be described as the ratio between the magnitude of the normal force (F) and area of the surface on contact (A), or it can be set forth in the form of an equation such as p = F/A. See MPEP 2106.04(a)(2) I. A. In this case, the claim explicitly recites calculating a general health score, S, based on the mathematical equation S = Σ (Value Group 1 + (2*Value Group 2) + (2*Value Group 3) + (3* Value Group 4))/(2*Number of groups). Therefore, this limitation recites a mathematical concept.

Applicant remarks that the claim preamble recites a non-abstract method for quantifying a patient’s general state of health, that the body of the claim sets out the practical steps involved in providing a numerical score, and that the preamble or the body of the claim or the specification does not explicitly state the given steps of the claim could be performed by purely mental activities or whether that is a reasonable interpretation (Applicant’s remarks at pg. 19, para. 2-4).
This argument is not persuasive. Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation. See MPEP 2111.02 II. In this case, while the preamble serves to summarize the steps of the claimed method, the method steps of claim 1 recite a complete invention and the preamble does not serve to further limit the claimed method. As discussed above, claim 1 recites both a mental process and a mathematical concept. Furthermore, whether the claims and/or specification state that the claim can be performed by purely mental activities is not considered when determining if a claim is directed to a judicial exception without significantly more.

Applicant remarks that the claimed database stores information and requires storage capacity, in particular, computer memory, and that it is not a reasonable interpretation that such a database storing dynamically-adjustable health related indicators could be implemented mentally using pencil and paper (Applicant’s remarks at pg. 19, para. 5 to pg. 20, para. 1-2 and 4).
This argument is not persuasive. As discussed above, independent claim 1 does not require any computer components (e.g. processor, memory) for storing the recited database in a computer environment and instead recites “storing in the database a series of said indicators…”, which only requires storing values within a database. Applicant’s specification does not provide support for any computer components for storing a database in a computer-environment, such as computer memory, and furthermore, does not provide support for storing any values in a database within a computer environment. Furthermore, this argument is not commensurate with the scope of the 

Applicant remarks that the stored health-related indicators are quantified non-abstract technical features pertaining to the tangible aspects of a patient’s health, which represents a practical application, not abstract notions (Applicant’s remarks at pg. 20, para. 2).
This argument is not persuasive. Claim 1 recites that “each individual indicator being assigned a numerical value, comprised between 0 and 10”; a number is abstract and not tangible, as discussed above. Furthermore, while the abstract numbers may relate to tangible aspects of a patient’s health, the claims do not recite any steps that require obtaining these tangible aspects of a patient’s health (e.g. by performing any medical tests) that would be considered an additional element in the claim. Furthermore, when determining if claim integrates a recited judicial exception into a practical application, whether the additional elements integrate the recited judicial exception into a practical application is considered. See MPEP 2106.04(d) II. Because the indicator values are abstract, nor does the claim recite other additional elements, the claim as a whole does not integrate the recited judicial exception into a practical application.

Applicant remarks that the calculating of patient-related group scores and establishing the patient’s general health score requires a computer, and the computer implements the given practical application (Applicant’s remarks at pg. 20, para. 2-3 and 5, and pg. 21, para. 1).
This argument is not persuasive because it is not commensurate with the scope of the claims. The claims do not recite that any of the steps are carried out by a computer, nor does Applicant’s specification provide support for performing the steps on a computer. Furthermore, Applicant has merely stated that the claim integrates the recited judicial exception into a practical application, but has not pointed out what the practical application of the recite judicial exception is. 

Applicant remarks that under step 2A of the analysis, the test is whether a claim is directed to an abstract idea, and the claims are not directed to an abstract idea because although the claims comprise a first and second mathematical relationship, the subject of the first and second mathematical relationship is clearly practical and non-abstract because the mathematical relationships use non-abstract technical features (i.e. oxidative stress, physical abilities, etc.), and that the claim as a whole must be directed to an abstract idea (Applicant’s remarks at pg. 22, para. 1 to 23, para. 6).
This argument is not persuasive. Applicant remarks that claim 1 does indeed comprise two mathematical relationships, such that the claim does recite an abstract idea under Step 2A, Prong 1 of the analysis. Under Step 2A, Prong 2 of the analysis, whether the additional elements integrate the recited judicial exception into a practical application is considered. See MPEP 2106.04(d) II. As discussed above, the various indicator values, indicator scores, and group values are numerical values, which are abstract. That is, although the score may be indicative of oxidative stress or physical ability, the number representing this measure of health is still abstract. Therefore, the claim does not recite any additional elements, and therefore does not integrate the recited judicial exception into a practical application. 

Applicant remarks that claim 1 recites method steps that need to be performed on a computer, and therefore does not recite a mental process (Applicant’s remarks at pg. 24, para. 8 to pg. 25, 5).
This argument is not persuasive because it is not commensurate with the scope of the claims, which do not recite that the method steps are carried out by a computer. 

Applicant remarks that under step 2B, the claim involves the practical application by the collection and comparison of non-abstract data relating to different health aspects of a patient, which is 
This argument is not persuasive. Under Step 2B of the analysis, whether the claim recites any additional elements or combination of additional elements that are not well-understood, routine, and conventional is considered. See MPEP 2106.05.  As discussed above, information, or data per se, is abstract and does not have a tangible form. See MPEP 2106 I. Therefore, the claims do not recite any additional elements and therefore the claims do not amount to significantly more than the judicial exception.

Applicant remarks that establishment of a database of a series of indicators is not abstract and that the dependent claims further specify technical features that are handled in the database, which cannot be done by mental processes (Applicant’s remarks at pg. 26, para. 2-5).
This argument is not persuasive. First, indicators that have a value of 0-10 is information, which is abstract as set forth in MPEP 2106 I. Furthermore, this argument is not commensurate with the scope of the claims because the analysis of technical features (e.g. the indicator values) does not occur within the database; instead the claims recite several steps that involve analyzing the stored indicators (i.e. to generate the group values and general health score), but do not require any manipulation of computer data structures in the process. 

Applicant remarks that MPEP 2016.04(a)(2) III B. makes it clear that organization of abstract idea by a computer is ineligible by a mental process whereas organization of non-abstract/practical data by a computer is eligible, and that in the present case, the data stored in and organized by a computer is non-abstract/practical in the sense that the data represents tangible non-abstract technical features and its organization leads to a technically significant result (Applicant’s remarks at pg. 27, para. 2). 
This argument is not persuasive. MPEP 2106.04(a)(2) III B. provides examples in which claims were found to recite an abstract idea; therefore, it’s unclear what section of MPEP 2106.04(a)(2) III B. Applicant is referring to that makes it clear that organization of non-abstract/practical data by a computer is eligible. While claims that involve manipulating computer data structures, and not merely re-arranging data in a table, may not recite a mental process (a claim to a method for rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask, where the method required the manipulation of computer data structures (e.g., the pixels of a digital image and a two-dimensional array known as a mask) and the output of a modified computer data structure (a halftoned digital image), Research Corp. Techs., 627 F.3d at 868, 97 USPQ2d at 1280), the instant claims do not recite any particular data structures or require the manipulation of said data structures. Instead the claims merely recite that indicator values of 0-10 are stored in a database, and then those values are used in subsequent mental and/or mathematical analysis steps. Furthermore, this argument is not commensurate with the scope of the claims because the instant claims do not recite the use of a computer. 

Applicant remarks that MPEP 2106.05(c) does not apply to methods, and there is nothing that requires a method be tied to a machine or transform an article to be patentable (Applicant’s remarks at pg. 27, para. 3).
Reference to MPEP 2106.05(c) in the previous Office action mailed 17 June 2020 (see para. [042]), was in response to arguments that the claims convert (i.e. transform) indicator values into a numerical score representative of a state of health. MPEP 2106.05(c) discusses one way in which a claim may integrate a judicial exception into a practical application in Step 2A Prong Two, and does also apply to method claims (see MPEP 2106.05(c) 5. Whether the transformation is extra-solution…).

Applicant remarks that para [044] of the previous Office action quote MPEP 2106.04(a)(2) IV. A to support the proposition that the claim recites a mathematical concept, but Applicant could not find a subparagraph of the MPEP identified with this reference (Applicant’s remarks at pg. 27, para. 4 to pg. 28, para. 1).
The Office action mailed 17 June 2020, was mailed prior to the release of a revised version of MPEP 2106. In the most recent version of the MPEP, the appropriate section is MPEP 2106.04(a)(2) I. A-C.

Applicant remarks that the statement that the claims do not incorporate enough complexity such that the claims can’t be practically performed in the mind is a purely gratuitous and unsubstantiated speculation and is unreasonable, and asks the examiner to kindly come forth with his or her pen and paper and perform the many claim limitations, the affirmation would bear more weight (Applicant’s remarks at pg. 28, para. 2).
This argument is not persuasive. Applicant has not provided any reasoning or evidence that the claim limitations cannot be practically performed in the mind. Furthermore, as an example, there can be 8 indicators each with a stored value of 1, which is within the metes and bounds of claim 1. These indicators are established in a database by storing them in the database (the below table, which could be written via pen and paper):
1
1
1
1
1
1
1
1


The score of each indicator is established as 1, based on the stored values, which were previously measured outside the metes and bounds of the claim. Then these 8 indicators are grouped into 4 groups of 2 depending on the type of data they represent according to the claims. Therefore, the patient value for each of the four groups is 10*(1 + 1)/2 = 10. Next, the general health score is calculated as S = Σ (10 + (2*10) + (2*10) + (3* 10))/(2*4), such that S = 10. Therefore, claim 1 recites a mental process.

Applicant remarks that the claim limitations do define how the health score is obtained as a function of non-abstract practical parameters related to different health aspects, and making relative weightings of different health aspects in the determination of the health score is indeed a practical application by balancing the effects of different health aspects (Applicant’s remarks at pg. 28, para. 3).
This argument is not persuasive. As discussed above, data (i.e. indicators from 0-10, scores from 0-10, and scores from 0-100) are abstract. Furthermore, weighting the different group values to determine the general health score is part of the abstract idea, as discussed above. When determining if claim integrates a recited judicial exception into a practical application, whether the additional elements integrate the recited judicial exception into a practical application is considered. See MPEP 2106.04(d) II. Therefore, the abstract idea of weighting the different group values to generate the health score according to recited equation for S, does not integrate the recited judicial exception into a practical application. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
	
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631